ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a peti*585tion and two amended and supplementary petitions for disciplinary action alleging that respondent Louis Andrew Stockman committed professional misconduct warranting public discipline, namely, negligent misappropriation of client funds, mishandling of client funds, commingling of personal with client funds, failure to maintain required trust account books and records, and sharing legal fees with a non-lawyer assistant, in violation of Minn. R. Prof. Conduct 1.15(a), (b), (c)(5), and (h), 5.4(a), and 7.2(b); making loans to clients, in violation of Minn. R. Prof. Conduct 1.8(a) and (e); failure to diligently resolve a client matter and failure to return a contingent fee to his client trust account, in violation of Minn. R. Prof. Conduct 1.8 and 1.15(c); failure to clearly communicate the basis and rate of fees, failure to provide the client with a settlement statement, and remitting personal funds to a client, in violation of Minn. R. Prof. Conduct 1.2(a), 1.4(a)(1), 1.5(b) and (c), 1.7(a)(2), and 1.8(e); and engaging in a pattern of client-related misconduct, in violation of Minn. R. Prof. Conduct 1.1, 1.3, 1.4, 1.4(b), 1.15(c)(4), 3.2, and 3.4(a).
Respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), withdraws his previously filed answers to the original and first amended and supplementary petition, and admits the allegations of all three petitions. The parties jointly recommend that the appropriate discipline is a suspension from the practice of law for a period of 5 months, with reinstatement by petition and hearing under Rule 18, RLPR.
The court has independently reviewed the file and additional information concerning the allegations of the petition provided by the parties in response to our order of December 6, 2011, and approves of the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that, effective 14 days from the date of filing of this order, respondent Louis Andrew Stockman is suspended from the practice of law with no right to petition for reinstatement for a minimum of 5 months. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs as provided in Rule 24, RLPR. Respondent may file a petition for reinstatement under Rule 18, RLPR, not more than 90 days prior to the expiration of the suspension period.
BY THE COURT:
/s/Alan C. Page Associate Justice